                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         FRANCISCO J. HERNANDEZ,
                                  11                                                       Case No. 16-02521 BLF (PR)
                                                           Petitioner,
                                  12                                                       JUDGMENT
Northern District of California




                                                    v.
 United States District Court




                                  13

                                  14     WILLIAM L. MUNIZ, Warden,
                                  15                       Respondent.
                                  16

                                  17

                                  18              For the reasons stated in the order denying the Petition for a Writ of Habeas Corpus,
                                  19   judgment is entered in favor of Respondent and against Petitioner.
                                  20              IT IS SO ORDERED.
                                  21   Dated: April 25, 2019                               ________________________
                                                                                           BETH LABSON FREEMAN
                                  22                                                       United States District Judge
                                  23

                                  24

                                  25   Judgment
                                       P:\PRO-SE\BLF\HC.16\02521Hernandez_judgment
                                  26

                                  27

                                  28
